Citation Nr: 0413552	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  01- 07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from January 12, 1971, to 
April 14, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

During the appellate process, the veteran failed to show for 
a personal hearing before a member of the Board sitting in 
Washington, D.C., which was scheduled for March 1, 2004.  He 
filed a motion for a new hearing, but his motion was denied 
by the Board member who had been scheduled to conduct the 
March 1, 2004, hearing.

(The decision below addresses the question of whether 
previously denied claims of service connection should be 
reopened.  Consideration of the underlying question of 
service connection for PTSD and a seizure disorder is 
deferred pending completion of the evidentiary development 
requested in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  By an unappealed June 1999 rating decision and 
determination letter, the RO denied service connection for 
PTSD and found that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
seizure disorder.

2.  The evidence pertaining to the veteran's PTSD and seizure 
disorder claims, received since the June 1999 RO rating 
action, is so significant that it must be considered to 
fairly decide the merits of the claims of service connection.  




CONCLUSIONS OF LAW

1.  The June 1999 rating decision wherein the RO denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1998).

2.  The June 1999 determination wherein the RO found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a seizure disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1998).

3.  The additional evidence received subsequent to the June 
1999 rating decision and determination letter is new and 
material; the claims of service connection for PTSD and a 
seizure disorder are reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has PTSD and a seizure 
disorder as a result a being kicked in the right side of the 
face by a sergeant/drill instructor during boot camp in April 
1971 at Camp Pendleton in San Diego, California.  He 
maintains that after the assault, he was hospitalized at 
Balboa Naval Hospital for two days, that tests were 
performed, that he told a physician about the assault and 
seizures, and that he was told that he had temporal lobe 
seizures and was placed on medication.  The veteran maintains 
that he does not remember the specific details of the 
incident but that his seizures and PTSD had their onset after 
the in-service physical assault.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

The appellant's claims of entitlement to service connection 
for PTSD and a seizure disorder were previously addressed by 
the RO in a June 1999 rating decision and determination 
letter.  That action denying the claim to reopen service 
connection for a seizure disorder and denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).  This is so because the veteran did not appeal within 
the time period allowed.  38 C.F.R. §§ 20.302, 20.1103.  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's claim to reopen was filed in April 
2000.)

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In this case, in a June 1999 rating decision and 
determination letter, the RO denied service connection for 
PTSD and found that new and material evidence had not been 
received to reopen the veteran's claim of service connection 
for a seizure disorder.  The June 1999 determination letter 
included a copy of the rating decision and notice of the 
veteran's right to appeal, which were provided to the veteran 
and his representative, Disabled American Veterans.  No 
appeal was taken from the June 1999 rating determination.  As 
such, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
The June 1999 RO rating decision found that the clinical 
evidence of record was devoid of any diagnosis of PTSD which 
was related to a stressor during the veteran's active 
service.  In the June 1999 determination letter, the RO 
indicated that service connection for a seizure disorder had 
been previously denied and that the veteran had been informed 
of that decision.  The RO informed the veteran that because 
new and material evidence had not been received to reopen the 
claim of service connection for a seizure disorder, the 
previous denial remained unchanged.  

Evidence that was of record at the time of the RO's June 1999 
rating decision and determination letter included the 
veteran's service medical and personnel records.  A review of 
the records discloses that during a December 1970 enlistment 
examination, there was no evidence of any neurological or 
psychiatric abnormality found.  A December 1970 Report of 
Medical History reflects that the veteran denied having any 
dizziness or fainting spells, frequent trouble sleeping, 
terrifying nightmares, depression or excessive worry, or 
nervous trouble.  These records are devoid of any clinical 
evidence or subjective complaints of seizures or a 
psychiatric disability.  After two and a half months of 
service, the veteran was referred to the recruit evaluation 
unit where it was determined on psychiatric examination that 
he exhibited no obvious signs of psychosis, neurosis or 
suicidal ideation.  The veteran displayed an open resistance 
with efforts to help him, and his contentiousness caused him 
to be identified as unlikely to complete his training.  He 
was recommended for further evaluation by an aptitude board.  
The veteran was subsequently recommended to be separated from 
service because of unsuitability.  An April 1971 separation 
examination report reflects that the veteran was found to 
have no neurological or psychiatric impairment. 

Also of record at the time of the RO's June 1999 rating 
decision and determination letter was a statement, received 
by the RO in April 1972, which had been signed by ten people 
who had been associated with the veteran in some way during 
the previous eighteen years, and who indicated, to the best 
of their knowledge, that the appellant had not had any 
fainting spells or seizures before he entered military 
service.  The veteran also submitted a statement by Mrs. B. 
F., who reported that the appellant did not have any problems 
before service, but did after he entered service.  

Post-service VA and private clinical treatment reports, dated 
from February 1972 to January 1983, were also of record in 
June 1999.  When the veteran was evaluated by VA in February 
1972, an impression of possible seizure disorder was entered.  
A June 1972 VA general medical examination of the veteran was 
essentially normal.  During a July 1972 VA neuropsychiatric 
examination, also conducted in June 1972, the veteran 
indicated that he was suffering from convulsive seizures, 
which had their onset on February 22, 1972.  He related that 
he had had two more since that time, one while riding in a 
motor vehicle and another when he was in bed.  After a 
physical and psychiatric examination, a diagnosis of chronic 
brain syndrome with a definite history of convulsive disorder 
was recorded.  The examiner further suspected intracranial 
neoplasm with a history of marked increase in weight in the 
previous fourteen months, (sixty-six pounds), the convulsive 
onset at the age of eighteen, the history of continuous 
headaches, and a history of impaired thinking ability. 

During a December 1972 VA hospitalization, the veteran stated 
that he had had his first seizure while on active duty in the 
Marine Corps and that witnesses had observed his body stiffen 
and shake for approximately three to five minutes without 
tongue-biting or incontinence.  The veteran related that he 
had had a post-ictal period that lasted thirty minutes during 
which he did not exhibit awareness of activity in his 
environment and would stare in a trance.  He indicated that 
since April 1971, he had had seven attacks, which occurred 
approximately every three months until July 1972, at which 
time he experienced seizures on a monthly basis.  The veteran 
was noted to have had a history of an automobile accident in 
1969 or 1970, in which he may have had a blackout episode 
following the impact.  After a physical evaluation of the 
veteran, final diagnoses of seizure disorder, temporal lobe, 
focal, secondary to trauma; and personality disorder, 
complicated by the above were recorded.  

A January 1983 clinical treatment report, submitted by the 
Oklahoma Department of Corrections, reflects that the veteran 
had a history of seizure disorders.

Finally, a January 1974 statement, submitted by [redacted]
[redacted]., was of record in June 1999.  Mr. [redacted] indicated 
that he was in the service with the veteran while in recruit 
training in the Marine Corps, that he had noticed that the 
veteran was affected by the physical and emotional strain 
more than the majority of their fellow recruits, and that he 
saw him become very nervous and upset emotionally, sometimes 
to the point where he was unable to cope with his 
surroundings.  Mr. [redacted] did not witness any fainting spells 
or convulsions.  

Evidence received since the June 1999 rating decision and 
determination letter includes private medical statements, 
dated in November 2002, submitted by R. L. P. M.D., and W. J. 
S. PsyD., essentially reflecting that the veteran suffered 
from a seizure disorder and PTSD associated with trauma to 
the head during an incident while in the Marine Corps.  The 
Board finds that the statements of R. L. P., M.D., and W. J. 
S., PsyD., dated in November 2002, are new and material.  
They were not previously of record at the time of the June 
1999 determination, and they relate to previously 
unestablished facts, namely that the veteran currently has a 
seizure disorder and PTSD that are etiologically related to 
an incident during the appellant's service.  As such, they 
are clearly not cumulative or redundant of evidence 
previously of record.  Inasmuch as the credibility of such 
evidence is presumed for the purpose of the determination to 
reopen, the Board finds such statements are so significant 
that they must be considered to fairly decide the merits of 
the claims.  Accordingly, reopening of the claims is in 
order.


ORDER

New and material evidence has been received to reopen the 
claims of entitlement to service connection for PTSD and a 
seizure disorder; the appeal to this extent is granted.


REMAND

In view of the Board's decision reopening the appellant's 
claims, further development of the medical evidence is 
required prior to consideration of the underlying question of 
service connection.  In this regard, a review of the November 
2002 opinions of R. L. P., M.D., and W. J. S., PsyD., 
reflects that they were based in substantial part upon 
medical history as reported by the appellant.  VA's duty to 
assist a veteran in obtaining and developing available facts 
and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment or evaluation.  
Littke v. Derwinski, 1 Vet. App. 90 (1990). Therefore, in 
light of the above, the Board is of the opinion that VA 
examinations, as specified in greater detail below, should be 
performed.

The Board also notes that 38 C.F.R. § 3.304(f) was amended in 
March 2002, during the pendency of this appeal.  See 67 Fed. 
Reg. 10332 (Mar. 7, 2002).  This regulation is specifically 
germane to the development and adjudication of this claim as 
the revision involves the standard of proof and the type of 
evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.  It also 
specifically provides that VA will not deny this type of PTSD 
claim without first advising the claimant that evidence from 
sources other than the veteran's service records, or evidence 
of behavior changes, may constitute credible supporting 
evidence of the stressor, and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2003).  A 
review of the record reveals that the RO has not sent the 
veteran a personal-assault development letter, or otherwise 
developed the record along these lines.  

The Board also notes that precedent holdings of the Court 
provide specific guidance for the adjudication of PTSD claims 
based on non-combat stressors.  See Patton v. West, 12 Vet. 
App. 272 (1999) (verification of non-combat stressors); 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (sufficiency of 
information to verify stressors).  In the Patton case, the 
Court found error in the Board's decision because it did not 
discuss the special evidentiary procedures for the 
development of PTSD claims based on non-combat stressors as 
established by VA guidelines.  Patton, 12 Vet. App. 272 
(1999).  Where, as in this case, the claimant did not serve 
in combat and the claimed stressor is not related to combat, 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Id. citing West 
(Carelton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In these types of cases, special development procedures for 
non-combat stressors are required pursuant to VA's 
ADJUDICATION PROCEDURE MANUAL (the M21-1) in order to provide 
the veteran-claimant every opportunity to verify the 
occurrence of the claimed stressor.  See M21-1, Part III, 
Section 5.14 (Mar. 2002).
In light of the Court's precedent holdings, the Board finds 
it necessary to address the matter of whether there is 
sufficient corroboration of the appellant's stressor (in-
service physical assault) upon completion of the special 
development procedures under M21-1, Part III, Sec. 5.14, and 
upon completion thereof, further medical development to 
determine whether any "markers" or "behavioral changes" 
that occurred at or close in time to the alleged incident 
could possibly indicate the occurrence of the stressor, as 
described in detail in the M21-1.  Specifically, additional 
evidentiary development is required, to include stressor-
verification development and the scheduling of the appellant 
for a VA psychiatric examination to determine whether he has 
a DSM-IV diagnosis of PTSD based on his reported stressor and 
a complete review of all the evidence in the claims folders.  
Therefore, prior to final appellate review of the veteran's 
claim of service connection for PTSD, the procedural due 
process requirements imposed by the VCAA as well as by the 
regulation changes and Court decisions dealing with personal 
assault cases sets forth specific and unambiguous development 
standards that must be met before the Board issues a final 
decision on the merits of the claim of service connection.

Although not necessarily a reason, in and of itself, to 
remand these claims, upon remand, the RO should comply with 
the duty-to-notify and duty-to-assist provisions enacted by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Therefore, in order to fully adjudicate the veteran's claims, 
this case is REMANDED to the RO for the following action:

1.  The RO should review the claims 
folders and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), is completed with respect to 
the claims of service connection for PTSD 
and a seizure disorder.  The notice must 
be specific to the claims on appeal.

2.  After securing the necessary 
authorizations from the veteran, the RO 
should attempt to obtain all reports of 
treatment of the veteran for his PTSD and 
seizure disorder.  The RO should ensure 
that its efforts to obtain the identified 
records are fully documented in the 
claims folders.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  If these records are 
not available, documentation as to this 
must be contained in the claims folders.  

3.  In addition, the RO should contact 
the appellant and inform him that he may 
submit any other corroborating evidence 
he may have pertaining to the alleged 
personal assault incident experienced 
during service at Camp Pendleton, San 
Diego, California.  The RO should inform 
him that he may submit any other evidence 
to verify his alleged stressors from 
military as well as nonmilitary sources.  
The RO should assist the appellant in 
obtaining such evidence, as appropriate.  
In connection with this development, the 
RO should ensure that all appropriate 
special development procedures mandated 
by M21-1, Section 5.14 and 38 C.F.R. 
§ 3.304(f)(3) for verification of a non-
combat stressor are fully accomplished 
and documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his non-combat stressor.

4.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine 
whether the veteran has PTSD.  The claims 
folders and a copy of this remand must be 
provided to the examiner prior to the 
examination.  Psychological testing 
should be conducted with a view toward 
determining whether the veteran has PTSD.  
The diagnosis must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  The 
examiner should specifically determine 
whether a diagnosis of PTSD is supported, 
particularly with respect to whether 
circumstantial evidence supports a 
conclusion that an in-service personal 
assault occurred.  If the diagnosis of 
PTSD is confirmed, the linkage of the 
PTSD to the veteran's service and any 
stressor(s) in service, should be fully 
discussed.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether the alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current PTSD-symptomatology and the in-
service stressor found to be established 
by the record and found sufficient to 
produce PTSD.

5.  After the development requested above 
has been performed, the veteran's claims 
folders, to include service medical and 
personnel records, and the November 2002 
opinions of R. L. P., M.D. and W. J. S. 
PsyD., must be forwarded to a neurologist 
for review and to obtain an opinion as to 
whether it is at least as likely as not 
that the veteran's seizure disorder is 
etiologically related to the veteran's 
military service, to include the alleged 
personal assault.  A complete rationale 
for all opinions expressed must be 
provided.  

6.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

7.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the claims de novo.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and given the 
appropriate opportunity to respond before 
the claims folders are returned to the 
Board for further review.  

After the veteran is given opportunity to respond and the 
period allowed for response has expired, the case should be 
returned to the Board.  The purpose of this remand is to 
obtain additional development and comply with due process 
requirements.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action until notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).   In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



